 


109 HR 4852 IH: Emergency Moratorium Testing Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4852 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To curtail the use of high-stakes tests in elementary and secondary schools. 
 
 
1.Short titleThis Act may be cited as the Emergency Moratorium Testing Act of 2006. 
2.FindingsThe Congress finds the following: 
(1)The enactment of the No Child Left Behind Act of 2001 unleashed forces that threaten students, teachers, and the basic integrity of the educational process. The stakes are very high. On the basis of test scores, students may be held back; teachers, principals, and superintendents may be fired; schools may be closed; and some school systems may be restructured or abolished. 
(2)Elected officials at all levels have become obsessed with test results. There is a rush to measure the output of the education community while minimizing the resources contributed by Federal, State, and municipal governments. The annual release of test score results provides a media opportunity for public officials profitably to spin the education function in a partisan manner. 
(3)The amendments to the Elementary and Secondary Education Act of 1965 made by the No Child Left Behind Act of 2001 established a devastatingly one-sided environment for education reform. They implemented national standards for testing with serious penalties for failure. At the same time, there is a continuing refusal to recognize national standards for Opportunities to Learn. 
(4)Provisions of the Elementary and Secondary Education Act of 1965 pertaining to school construction and the improvement of library, science laboratory, and technology facilities and equipment were not strengthened by the 2001 landmark legislation. While the testing process gallops forward, students will not receive any new resources to improve their performance. The tests will continue to reign supreme unless some new initiative is launched to control them. 
(5)Added to the numerous arguments exposing the danger of overreliance on testing is a newly emerging crisis, namely incompetence and corruption in the testing industry. The No Child Left Behind Act of 2001 provided a great leap forward for the testing market. The sheer volume of the surge in new business has overwhelmed the newly expanding industry. 
(6)The scrubbing of test contents to avoid offending right wing zealots is presently under attack by scholars who protest the alteration of quotes from Shakespeare and other classical writers. 
(7)Recent reports highlight ongoing concerns regarding the quality of test questions. Recent reports in the New York Times and other national newspapers raise serious issues regarding the integrity of testing companies. Their failure to recognize key processing errors highlight the need for more Federal oversight. 
(8)Groups representing the minority community have continued to oppose the use of high-stakes tests as the only criteria to measure achievement. The overreliance on tests will have a major negative impact on the African-American community. 
3.Delay in implementation of academic assessmentsSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in paragraph (3)(C)— 
(A)in clause (v)(II), by striking 2007–2008 and inserting 2008–2009; and 
(B)in clause (vii), by striking 2005–2006 and inserting 2008–2009; and 
(2)in paragraph (7), by striking 2002–2003 and inserting 2008–2009. 
4.Administrative requirements 
(a)Encouraging moratoriumThe Secretary of Education shall encourage States, during the 3-year period beginning on the date of the enactment of this Act, to place a moratorium on the administration of all standardized tests. 
(b)ReportBeginning after such 3-year period, each State desiring to receive a grant under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) annually shall submit to such Secretary a report on all standardized tests administered to elementary or secondary students in the State. A State report submitted under this subsection may be submitted as part of a consolidated report under section 9303 of such Act (20 U.S.C. 7843). 
 
